In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

********************     *
LINDA HUBBARD, a Personal*
Representative of the Estate of
                         *
LESLIE MCKNIGHT, deceased,
                         *
                         *                         No. 16-1059V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: December 13, 2017
                         *
SECRETARY OF HEALTH      *                         Attorneys’ fees and costs; waiver
AND HUMAN SERVICES,      *
                         *
             Respondent. *
******************** *

Alison H. Haskins, Maglio Christopher and Toale, PA, Sarasota, FL, for Petitioner;
Robert P. Coleman, III, United States Dep’t of Justice, Washington, DC, for
Respondent.

                     UNPUBLISHED DECISION AWARDING
                       ATTORNEYS’ FEES AND COSTS 1

       After receiving compensation through the Vaccine Program, Linda Hubbard
filed a motion for attorneys’ fees and costs. Ms. Hubbard is awarded the full
amount of her request, $19,310.79.

                                       *       *      *
       Ms. Hubbard alleged that the influenza vaccination caused Leslie McKnight
to suffer acute disseminated encephalomyelitis and ultimately led to her death.

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
The parties agreed to a stipulation resolving the amount of compensation. The
stipulation was incorporated into a decision awarding Ms. Hubbard compensation.
Decision, issued June 1, 2017, 2017 WL 2797526. With the merits of Ms.
Hubbard’s case resolved, the parties addressed attorneys’ fees and costs.

       Ms. Hubbard filed an attorneys’ fees and costs petition on June 29, 2017,
requesting $17,796.50 in fees and $581.74 in costs. Ms. Hubbard incurred $932.55
in costs personally. See exhibit 10 (General Order #9 statement).

      The Secretary filed a response representing that he “is satisfied the statutory
requirements for an award of attorneys’ fees and costs are met in this case.”
Resp’t’s Resp., filed July 13, 2017, at 2. The Secretary did not raise any specific
objections and recommended that the Special Master “exercise his discretion”
when determining a reasonable award. Id. at 3.

      Ms. Hubbard reaffirmed her fees request in a reply filed on July 18, 2017.
Ms. Hubbard also argued in her reply that the Secretary’s position of not
presenting any specific objections and deferring to the Special Master’s discretion
was overly burdensome on petitioners and Special Masters.
       This matter is now ripe for adjudication.

                                        *       *       *

      Because Ms. Hubbard received compensation, she is entitled to an award of
reasonable attorneys’ fees and costs. 42 U.S.C. § 300aa–15(e).

      Pursuant to the rationale established in Swintosky v. Secʼy of Health &
Human Servs., No. 12-403V, 2017 WL 5899239 (Fed. Cl. Spec. Mstr. Nov. 6,
2017), 2 the Secretary has waived any objections to the amount of fees requested.
Absent any objections, Ms. Hubbard’s request for attorneys’ fees and costs is
GRANTED IN FULL:

       a. A lump sum of $18,378.24 in the form of a check made payable to
          petitioner and petitioner’s attorney, Alison H. Haskins; and



       2
        In Swintosky, the parties submitted a joint notice of decision not to seek review of the
Fees Decision.

                                                    2
       b. A lump sum of $932.55 in the form of a check made payable to
          petitioner.
       These amounts represent reimbursement attorneys’ fees and other litigation
costs available under 42 U.S.C. § 300aa-15(e). In the absence of a motion for
review filed pursuant to RCFC Appendix B, the clerk of the court is directed to
enter judgment herewith. 3


               IT IS SO ORDERED.
                                                            s/Christian J. Moran
                                                            Christian J. Moran
                                                            Special Master




       3
          Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint
filing of notice renouncing the right to seek review.

                                                    3